Citation Nr: 1433638	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a June 2013 decision, the Board denied claims for service connection for a right hip disability, arthritis of multiple joints, and bilateral shin splints.  The Board also remanded the issues of entitlement to an effective date earlier than September 12, 2006, for service-connection for fibromyalgia and lumbar strain to the Appeals Management Center (AMC) for further development.

The Veteran did not appeal the portion of the June 2013 Board decision that denied service connection for shin splints; as such, that issue is no longer before the Board.  However, the Veteran appealed the portion of the June 2013 Board decision which denied service connection for a right hip disability and arthritis of multiple joints to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of Board's decision, and remanding the claims for service connection for a right hip disability and arthritis of multiple joints to the Board for further proceedings consistent with the joint motion.  

The Board acknowledges that the claims for entitlement to an effective date earlier than September 12, 2006, for service-connection for fibromyalgia and lumbar strain have not yet returned from the requested development by the AMC; as such, the only issues properly before the Board at this time are entitlement to service connection for a right hip disability and arthritis of multiple joints.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Concerning the claim for service connection for a right hip disability, service treatment records show that in March 1983, the Veteran had complaints of back and knee pain since being thrown while horseback riding two years prior.  The Veteran said that she landed on her right hip and had a large contusion.  The medical assessment in March 1983 was low back pain with questionable sciatica.  Another service treatment record form April 1983 reflected complaints of pain in the right hip area.

In connection with the claims on appeal, the Veteran was afforded a VA compensation and pension examination in February 2012.  The diagnoses given were mild osteoarthritis of both hips, and a labral tear of the right hip.  The examiner opined that the labral tear may be caused by the degenerative arthritis in the right hip.  The examiner acknowledged that while the Veteran complained of hip and back pain while she was on active duty, there were no significant in-service injuries to suggest a relationship with her current condition.  The examiner further opined that it was less likely than not that the bilateral hip condition was caused by the Veteran's military service, and the examiner did not believe that the hip condition was related to the service-connected lumbar condition.

In the joint motion, the parties expressed concern regarding the February 2012 VA examiner's opinion.  See joint motion, pp. 3-4.  In particular, the parties pointed out that due to his use of the word "may," the examiner's finding regarding the cause of the Veteran's current right hip labral tear appeared to be speculative.  See joint motion, pp. 3-4.  Additionally, the parties suggested that in concluding that the Veteran did not have any significant injuries in her medical record, the VA examiner did not adequately consider the Veteran's history of a 1981 in-service hip and back injury given in the March 1983 service treatment record.  See joint motion, p. 3.  In light of the concerns raised in the joint motion, the Board finds that the Veteran should be afforded a new VA examination for a new etiology opinion regarding the currently documented right hip disability.

Concerning the claim for service connection for arthritis of multiple joints, the Board previously found that there was no X-ray evidence of any arthritis of any joint other than the hip.  See September 2012 Board decision, p. 15.  In the joint motion, the parties noted that the February 2012 VA examiner appears to have only taken X-rays of the Veteran's back and hips; it did not appear that any other joints were X-rayed during the course of the examination.  See joint motion, p. 4.  The parties suggested that as no X-rays had been taken of any other joint, it was unclear what basis the Board had for finding that there was no X-ray confirmation of arthritis of any other joint.  See id.  In light of the concerns raised in the joint motion, the Board finds that the Veteran should be afforded a new VA examination in which X-rays are taken of every joint in which the Veteran claims to have arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with the claims file. The RO should also invite the Veteran to submit any pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit. Associate any records received, including negative responses, with the claims file.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any right hip and arthritis disabilities.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner, to include X-rays of the joints in which the Veteran claims to have arthritis, should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current disabilities of the right hip.  Additionally, as the Veteran has claimed that she has arthritis "throughout [her] body," the examiner should specifically comment on all joints of the body.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability of right hip and/or arthritis had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of a 1981 in-service hip and back injury.  

Service connection has previously been awarded for fibromyalgia.  As suggested by the joint motion, the examiner is specifically asked to discuss the differences between arthritis and fibromyalgia in identifying any arthritis present in any joint pertinent to the present claim.  Any opinion expressed must be accompanied by a complete rationale.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



